UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 10-4273


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

BRUCE ALAN DAVIDSON, JR.,

                Defendant - Appellant.



Appeal from the United States District Court for the Northern
District of West Virginia, at Elkins.      John Preston Bailey,
Chief District Judge. (2:09-cr-00014-REM-JSK-2)


Submitted:   February 24, 2011            Decided:    March 18, 2011


Before NIEMEYER, SHEDD, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Deanna L. Pennington, Morgantown, West Virginia, for Appellant.
Betsy C. Jividen, United States Attorney, Stephen D. Warner,
Assistant United States Attorney, Elkins, West Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

                Bruce    Alan     Davidson   pled       guilty         to    conspiracy      to

possess      with       intent    to    distribute         more       than   50    grams     of

methamphetamine, 21 U.S.C. § 846 (2006), and was sentenced to a

term of 235 months imprisonment.                 Davidson appeals his sentence,

contending that the district court clearly erred by increasing

his     sentence        for   obstruction        of    justice,          U.S.      Sentencing

Guidelines        Manual      § 3C1.1     (2009),      and       for    an    offense       that

created     a     substantial      risk    of     harm      to    human       life     or   the

environment, USSG § 2D1.1(b)(10(C)(ii). *                     He also maintains that

the sentence is unreasonable.              We affirm.

                Davidson      participated       in    a     conspiracy         that    lasted

several years, involved a large number of people, and produced a

large      quantity      of     methamphetamine.            Davidson         was    initially

released on bond after his arrest, but his bond was revoked

after he tested positive in a field test for methamphetamine

use.       At    the    revocation      hearing       before      a    magistrate       judge,

Davidson testified that he had not used methamphetamine, had not

admitted using methamphetamine to the probation officer or a

deputy marshal on the day he was tested and the day he was

       *
       The government asserts that plain error review applies to
Davidson’s first two issues.    However, Davidson preserved both
issues for appeal by objecting to the enhancements in the
district court.   United States v. Lynn, 592 F.3d 572, 577 (4th
Cir. 2010).



                                             2
returned to custody, and did not check a box indicating that he

admitted       using      methamphetamine          on   the    admission    form.       The

magistrate judge found Davidson’s testimony less credible than

the probation officer’s testimony to the contrary.

               Davidson acknowledged when he subsequently entered his

guilty plea that he and co-defendant Jeremy Brown both cooked

methamphetamine, often at a farm owned by Brown’s mother.                           A few

days later, although his plea agreement required him to give

truthful testimony, Davidson was called to testify at Brown’s

trial.         Out   of    the    presence         of   the    jury,   Davidson     denied

conspiring       with     Brown    to   manufacture           methamphetamine,      denied

ever      seeing        Brown      with        methamphetamine         or    seeing       a

methamphetamine lab on Brown’s property, and denied that he had

ever known Brown to use methamphetamine or that anyone obtained

it from him.

               At the sentencing hearing, Davidson argued that his

perjured testimony at the revocation hearing should not be the

basis    for    an     obstruction        of   justice        adjustment    because     his

subsequent guilty plea had given him “a clean slate.”                             He also

argued that he should not be held responsible for creating a

hazard    to    human      life   or    the     environment       because    he   had    no

control over what happened on Brown’s property, where much of

the     methamphetamine          was    manufactured.            The   district      court

overruled both objections and imposed sentence at the bottom of

                                               3
the advisory sentencing guideline range, finding that Davidson’s

arguments for a below-guideline sentence so that he could spend

time with his children were at odds with his prior conduct and

that a within-guideline sentence was necessary to reflect the

seriousness of the offense, instill a proper respect for the

law, and provide for Davidson’s rehabilitation.                       The 235-month

sentence was at the bottom of the guideline range.

            On appeal, Davidson argues that the court failed to

make adequate findings to support the adjustment for obstruction

of justice, failed to consider properly the factors relevant to

the enhancement for creating a risk of harm, thus improperly

calculating      the    guideline        range,      and    failed     to    consider

adequately the 18 U.S.C.A. § 3553(a) (West 2000 & Supp. 2010)

factors.     We review a sentence for procedural and substantive

reasonableness.        Gall v. United States, 552 U.S. 38, 51 (2007).

We must first ensure that the district court did not commit any

“significant     procedural      error,”      such    as    failing    to    properly

calculate the applicable guidelines range, failing to consider

the   18   U.S.C.A.    §   3553(a)   factors,        or    failing    to    adequately

explain the sentence.        Id.

            An adjustment for obstruction of justice is warranted

if “the defendant willfully obstructed or impeded, or attempted

to    obstruct   or    impede,     the    administration        of    justice    with

respect to the investigation, prosecution, or sentencing of the

                                          4
instant     offense        of   conviction[.]”             USSG    § 3C1.1.            The

application notes for § 3C1.1 specifically include perjury by

defendant and providing materially false information to a judge

or magistrate.        USSG § 3C1.1 cmt. n.4(b), (f).                   For purposes of

§ 3C1.1,     the     Supreme     Court    has     defined       perjury     as    “false

testimony concerning a material matter with the willful intent

to    provide      false    testimony,         rather    than     as    a   result     of

confusion,      mistake,        or    faulty     memory.”         United     States v.

Dunnigan, 507 U.S. 87, 94 (1993).                  Application Note 6 defines

“material       evidence”        as     “evidence,        fact,        statement,       or

information that, if believed, would tend to influence or affect

the    issue    under      determination.”              Under   Dunnigan,        “it    is

preferable for a district court to address each element of the

perjury in a separate and clear finding[,]” 507 U.S. at 95, but

it is sufficient if the district court makes a determination

“that encompasses all of the factual predicates for a finding of

perjury.”      Id.    Davidson contends that the district court failed

to identify the statements he made at the revocation hearing

that were false, whether they concerned a material matter, and

whether they were willfully made.

            However, Davidson did not assert at sentencing that

his testimony at the detention hearing was not perjured or not

material or not given with the willful intent to influence the

outcome of the detention hearing.                 He thus conceded that it was

                                           5
all of the above.           We conclude that it was not clear error for

the    district     court        to   base    its     finding      of     perjury    on       the

magistrate       judge’s         implied,      and     undisputed,          finding          that

Davidson’s testimony at the revocation hearing was not credible,

and the probation officer’s recommendation that the testimony

was material and willful.                See United States v. Terry, 916 F.2d

157,    162    (4th       Cir.    1990)       (without      defendant’s          affirmative

showing that information in presentence report is inaccurate,

district      court       may     adopt       findings       without       more     explicit

explanation).

              Application         Note     20(A)      to    § 2D1.1       sets    out        four

factors      relevant      to     the    court’s      determination         that,       in    an

offense       involving         the     manufacture         of     methamphetamine,           an

enhancement for creation of a substantial risk of harm to human

life    or    the   environment          is   warranted.           In     the    presentence

report, the probation officer discussed these factors in detail

and explained how they supported application of the enhancement

in this case.         At the sentencing hearing, Davidson argued only

that    he    was   not    responsible         for    any    hazard       created    by      the

manufacture of methamphetamine on Brown’s property.                              He did not

contend      that   no    substantial         risk    of    harm    was    created      there,

again    conceding        the     point.        The    district         court     held       that

Davidson was responsible for the actions of his co-conspirators

in furtherance of the conspiracy, see USSG § 1B1.3(a)(1)(B), but

                                               6
did not make detailed findings concerning the enhancement, since

none were called for under Terry.                  We conclude that the district

court    did    not    clearly      err    in    applying       the       enhancement       for

creation of a substantial risk of harm.

               Davidson maintains that the district court’s alleged

errors in calculating his guideline range resulted in a sentence

above the guideline range that, in his view, should have been

used    and,    therefore,     the    sentence         should       not    be   afforded      a

presumption of reasonableness.                   However, we conclude that the

district court did not err in calculating the guideline range.

               Davidson also claims that the district court failed to

consider       adequately     the    § 3553(a)         factors,           resulting    in     a

sentence greater than necessary.                   This claim also fails.                   The

court “must place on the record an individualized assessment

based on the particular facts of the case before it [which]

. . . provide[s] a rationale tailored to the particular case at

hand and [is] adequate to permit meaningful appellate review.”

United   States       v.   Carter,    564       F.3d   325,     330   (4th      Cir.   2009)

(internal      quotation     marks,        footnote,      and       citation     omitted).

This is true even when the district court sentences a defendant

within the applicable guidelines range.                   Id.

               At the same time, a sentence imposed within a properly

calculated        guidelines         range        enjoys        a     presumption            of

reasonableness on appeal.                 United States v. Go, 517 F.3d 216,

                                             7
218 (4th Cir. 2008); see Rita v. United States, 551 U.S. 338,

346-56 (2007) (upholding appellate presumption of reasonableness

for within-guidelines sentence).                   Thus, an extensive explanation

is not required as long as the appellate court is satisfied

“that [the district court] has considered the parties’ arguments

and    has   a     reasoned         basis    for     exercising         [its]     own     legal

decisionmaking authority.”                   United States v. Engle, 592 F.3d

495,   500    (4th     Cir.)       (quoting    Rita,       551    U.S.      at   356),    cert.

denied,      131      S.     Ct.    165     (2010)     (internal            quotation     marks

omitted).

             Although            Davidson    did     not    object          to   the    alleged

inadequacy       of    the       district    court’s       ruling      at    sentencing,     he

preserved the issue for appeal simply by requesting a below-

guideline sentence.               Lynn, 592 F.3d at 577-78.                 We are satisfied

that the court adequately considered the § 3553(a) factors, made

an individualized assessment of the relevant facts, and stated

its reasons for imposing a within-guideline sentence in a manner

sufficient to permit appellate review.

             Thus,         the    district    court    did       not   commit      procedural

error and we exercise our discretion to “apply a presumption of

reasonableness” to Davidson’s within-guideline sentence.                                 United

States v. Wright, 594 F.3d 259, 268 (4th Cir.) (quoting Gall,

552 U.S. at 51), cert. denied, 131 S. Ct. 507 (2010) (internal

quotation marks omitted).

                                               8
              We   therefore    affirm       the   sentence    imposed     by    the

district    court.     We    dispense    with      oral   argument    because    the

facts   and    legal   contentions      are    adequately     presented     in   the

materials     before   the     court   and     argument    would     not   aid   the

decisional process.

                                                                           AFFIRMED




                                         9